DETAILED ACTION
	This Office action is based on the amendments filed June 23, 2022 for application 16/877,056.  Claims 1-7, 11, and 12 have been cancelled and claimed 15-19 are newly presented; claims 8-10 and 13-19 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments filed June 23, 2022 have been fully considered but they are not persuasive.
In response to Applicant’s argument that there is no reason to combine the references of Schneider and Haas in the manner claimed, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Schneider discloses that the substrate can be formed as a mask (2408) (Fig. 24) and Haas discloses preventing coronavirus transmission through a mouth and nose using an antimicrobial mask.  Therefore, it would have been obvious to modify the method taught by Schneider to include antimicrobial properties for preventing coronavirus transmission as taught by Haas for the purpose of increasing the prevention of spreading infections from person to person. 
In response to Applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant’s disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In this case, Schneider was relied upon to teach a substrate having the claimed structure and being formed as a mask for covering a user’s mouth and nose and Haas was relied upon to teach preventing coronavirus transmission through a user’s mouth and nose using an antimicrobial mask.  Imparting antimicrobial properties as taught by Haas into the mask substrate that covers a user’s mouth and nose as taught by Schneider to prevent coronavirus transmission through the mouth and nose would have been obvious based only on the knowledge taught in the references of Schneider and Haas and knowledge within the level of ordinary skill in the medical art.
In response to Applicant’s argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., preventing SARS-CoV-2, the prevention of transmission of coronavirus is a direct result of the LLEC produced by the substrate, applying the substrate to cover a user’s nose and mouth, etc.) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  In other words, claim 10 broadly recites a method for preventing any generic coronavirus transmission through a mouth and nose, the method comprising applying a LLEC between 1-200 micro-amperes to the mouth and nose, but the method does not require that it is the LLEC that prevents SARS-CoV-2 nor does the claim preclude any other antimicrobial properties or causes of the prevention of any coronavirus transmission.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13, 14, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US 7,904,147) in view of Haas (US 2008/0295843).
Regarding claim 8, Schneider discloses a method for preventing viral transmission through a mouth and nose (using a mask 2408) (Figs. 1 & 24; column 1, lines 26-29; column 4, lines 36-41; column 19, lines 43-49; column 29, lines 28-33, 42-49, & 60-63) comprising applying a low level micro-current (LLEC) of between 1 and 200 micro-amperes to the mouth and nose (Figs. 1 & 24; column 7, lines 58-65; column 10, lines 31-35 & 53-59; column 20, lines 42-49).  Although Schneider discloses a structure (substrate 106 / mask 2408) (Figs. 1 & 24) for preventing viral transmission, Schneider fails to teach using the method for preventing coronavirus transmission.
Haas discloses a method for preventing coronavirus transmission through a mouth and nose (using an antimicrobial facemask 10) (Fig. 1; ¶ 0036-0038 & 0042).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by Schneider to include antimicrobial properties for preventing coronavirus transmission as taught by Haas for the purpose of increasing the prevention of spreading infections from person to person. 
Regarding claims 9 and 10, the combination of Schneider and Haas discloses the method substantially as claimed, as described above, and Schneider further discloses a pliable substrate (substrate 106 / mask 2408) (Figs. 1 & 24; column 4, lines 36-41; column 19, lines 43-49) comprising on its surface a multi-array matrix of biocompatible microcells (first reservoirs 102/2420, second reservoirs 104/2422) comprising a first array comprising a pattern of microcells comprising a conductive material (silver) and a second array comprising a pattern of microcells comprising a conductive material (zinc) (Fig. 1; column 4, lines 52-66; column 5, lines 22-24; column 20, lines 42-49), wherein such arrays are capable of defining at least one voltaic cell for spontaneously generating at least one electrical current with the conductive material of the first array when the first and second arrays are introduced to an electrolytic solution (column 7, lines 58-65; column 8, line 22 – column 9, line 2; column 18, lines 7-13).
Regarding claims 13 and 14, the combination of Schneider and Haas discloses the method substantially as claimed, as described above, and Haas further discloses that the transmission comprises viral propagation (exhalation of airborne infections) and viral acquisition (inhalation of airborne infections) (¶ 0002).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method taught by the combination of Schneider and Haas to be used for preventing viral propagation and viral acquisition as further taught by Haas for the purpose of preventing the spread of viral infections from patients to health care workers.
Regarding claims 15-17, the combination of Schneider and Haas discloses the method substantially as claimed, as described above, and Schneider further discloses that the pliable substrate (1508) comprises an adhesive (1510) present on opposite ends of the substrate (1508) and thus is also present around a perimeter of the substrate (1508) (Fig. 15; column 15, lines 39-50).
Regarding claims 18 and 19, the combination of Schneider and Haas discloses the method substantially as claimed, as described above, and Schneider further discloses that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution (column 8, line 22 – column 9, line 2; column 18, lines 7-13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms.  The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 8-10, 13, 14, 18, and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of US Patent 11,253,015, in view of Haas (US 2008/0295843), and in further view of Schneider et al. (US 7,904,147).
Regarding claim 8, claims 1 and 7 of the reference patent substantially recite each limitation of claim 8 of the pending application except for the method being for preventing coronavirus transmission and applying a low level micro-current (LLEC) of between 1 and 200 micro-amperes.
Haas discloses a method for preventing coronavirus transmission through a mouth and nose (using an antimicrobial facemask 10) (Fig. 1; ¶ 0036-0038 & 0042).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method claimed in the reference patent to include antimicrobial properties for preventing coronavirus transmission as taught by Haas for the purpose of increasing the prevention of spreading infections from person to person.
Schneider discloses a method for preventing viral transmission through a mouth and nose (using a mask 2408) (Figs. 1 & 24; column 1, lines 26-29; column 4, lines 36-41; column 19, lines 43-49; column 29, lines 28-33, 42-49, & 60-63) comprising applying a low level micro-current (LLEC) of between 1 and 200 micro-amperes to the mouth and nose (Figs. 1 & 24; column 7, lines 58-65; column 10, lines 31-35 & 53-59; column 20, lines 42-49).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method claimed in the reference patent to apply a low level micro-current (LLEC) of between 1 and 200 micro-amperes as taught by Schneider for the purpose of providing a safe and effective current level.
Regarding claims 9 and 10, claim 1 of the reference patent substantially recites each limitation of claims 9 and 10 of the pending application, as noted above, and Schneider further discloses that the arrays spontaneously generate at least one electrical current with the conductive material of the first array when the first and second arrays are introduced to an electrolytic solution (column 8, line 22 – column 9, line 2; column 18, lines 7-13).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method claimed in the reference patent such that the arrays spontaneously generate at least one electrical current with the conductive material of the first array when the first and second arrays are introduced to an electrolytic solution as further taught by Schneider for the purpose of producing electrical currents without the use of an external battery or other power source.
Regarding claim 13, claim 8 of the reference patent substantially recites each limitation of claim 13 of the pending application.
Regarding claim 14, claim 9 of the reference patent substantially recites each limitation of claim 14 of the pending application.
Regarding claims 18 and 19, claims 1 and 7 of the reference patent substantially recite the limitations of claims 8-10 of the pending application, as noted above, and Schneider further discloses that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution (column 8, line 22 – column 9, line 2; column 18, lines 7-13).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method claimed in the reference patent such that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution as taught by Schneider for the purpose of producing electrical currents without the use of an external battery or other power source.

Claims 8-10, 13, 14, 18, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 10-12 of copending application 17/146,325, in view of Schneider et al. (US 7,904,147).  This is a provisional nonstatutory double patenting rejection.
Regarding claim 8, claims 1 and 10 of the copending application substantially recite each limitation of claim 8 of the pending application except for applying a low level micro-current (LLEC) of between 1 and 200 micro-amperes.
Schneider discloses a method for preventing viral transmission through a mouth and nose (using a mask 2408) (Figs. 1 & 24; column 1, lines 26-29; column 4, lines 36-41; column 19, lines 43-49; column 29, lines 28-33, 42-49, & 60-63) comprising applying a low level micro-current (LLEC) of between 1 and 200 micro-amperes to the mouth and nose (Figs. 1 & 24; column 7, lines 58-65; column 10, lines 31-35 & 53-59; column 20, lines 42-49).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method claimed in the copending application to apply a low level micro-current (LLEC) of between 1 and 200 micro-amperes as taught by Schneider for the purpose of providing a safe and effective current level.
Regarding claims 9 and 10, claims 1 and 2 of the copending application substantially recite each limitation of claims 9 and 10 of the pending application, as noted above, and Schneider further discloses that the arrays spontaneously generate at least one electrical current with the conductive material of the first array when the first and second arrays are introduced to an electrolytic solution (column 8, line 22 – column 9, line 2; column 18, lines 7-13).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the method claimed in the copending application such that the arrays spontaneously generate at least one electrical current with the conductive material of the first array when the first and second arrays are introduced to an electrolytic solution as further taught by Schneider for the purpose of producing electrical currents without the use of an external battery or other power source.
Regarding claim 13, claim 11 of the copending application substantially recites each limitation of claim 13 of the pending application.
Regarding claim 14, claim 12 of the copending application substantially recites each limitation of claim 14 of the pending application.
Regarding claims 18 and 19, claims 1, 2, and 10 of the copending application substantially recite each limitation of claims 8-10 of the pending application, as noted above, except that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution.  Schneider further discloses that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution (column 8, line 22 – column 9, line 2; column 18, lines 7-13).  Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to modify the device claimed in the copending application such that the first array and the second array spontaneously generate a LLEF and a LLEC when contacted with an electrolytic solution as taught by Schneider for the purpose of producing electrical currents without the use of an external battery or other power source.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keri J. Nelson whose telephone number is 571-270-3821.  The examiner can normally be reached Monday - Friday, 9am - 4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E. Bredefeld, can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KERI J NELSON/Primary Examiner, Art Unit 3786                                                                                                                                                                                                        7/26/2022